IN THE COURT OF APPEALS OF IOWA

                                      No. 18-1403
                                  Filed April 17, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AMANDA CAYE DREIER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Amanda Dreier appeals from the sentence imposed upon her plea of guilty

to conspiracy to commit a felony, sexual exploitation by a school employee.

AFFIRMED.



      Gerald B. Feuerhelm of Feuerhelm Law Office, P.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., Bower, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


DANILSON, Senior Judge.

       Amanda Dreier appeals following her plea of guilty to and sentence imposed

upon her conviction for conspiracy to commit the felony of sexual exploitation by a

school employee, in violation of Iowa Code sections 706.1(1)(a) and 706.3(2)

(2015).

       Iowa Code section 907.3(1)(a), provides: “With the consent of the

defendant, the court may defer judgment and may place the defendant on

probation upon conditions as it may require.” Dreier contends the court stated it

was without authority to grant a deferred judgment unless a defendant requested

it and asks that we remand this case for resentencing with a directive to the district

court that no request by the defendant is required.         However, we note the

sentencing court stated on the record it was not interested in discussing the

possibility of a deferred judgment; so, whether the defendant requested a deferred

judgment or would consent to a deferred judgment is a nonissue.

       We also note the order accepting the plea specifically states Dreier could

not request nor accept a deferred judgment. Here, the court simply adopted the

parties’ joint recommendations. See State v. Cason, 532 N.W.2d 755, 756-57

(Iowa 1995) (holding where “the sentencing court was merely giving effect to the

parties’ agreement” no abuse of discretion occurred). The sentence imposed was

in accordance with the plea agreement and within statutory limits. We therefore

affirm the sentence imposed. See Jasper v. State, 477 N.W.2d 852, 856 (Iowa

1991) (“Applicant cannot deliberately act so as to invite error and then object

because the court has accepted the invitation.”).

       AFFIRMED.